DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2020 is being considered by the examiner.
Claim Objections
Claims 11, 20 are objected to because of the following informalities:  
There are typographical errors in claims 11 and 20.  Claim 11 discloses “…a head of the occupant of the vehicle” should be corrected to “…a head of the occupant in the vehicle.  Claim 20 discloses “…wherein circuitry is further configured to:…” should be corrected to “…wherein the circuitry is further configured to:…”  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claims 1, 3-11, 13, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al (U.S Pub: 20150339527) (Herein “Plummer”) in view of Worrel et al (U.S Pub: 20150120149) (Herein “Worrel”).
As of Claim 1, Plummer teaches a display apparatus, comprising:
a display screen configured to display content (figs. 1, 9, display panel 900 configure to display report data information, para. [0044] [0115]); 
that least one first motion sensor (fig. 1, the image sensor 110 a motion detection system, para. [0034]);
an image capturing device disposed at a first side of the display apparatus (fig.1, the image sensor device 110 or camera mounted on the side of the display panel, para. [0030] [0032]); and
circuitry coupled to the display screen (fig. 1, the image sensor device 110 circuitry connects to the vehicle 108 display, para. [0031] [0032]), the at least one first motion sensor (fig. 1, the image sensor 110 a motion detection system, para. [0034]) and the image capturing device (fig.1, the image sensor device 110 or camera mounted on the side of the display panel, para. [0030] [0032]), wherein the circuitry (fig. 1, the image sensor device 110 circuitry connects to the vehicle 108 display, para. [0031] [0032]) is configured to:
control the at least one first motion sensor to capture a first motion signal (fig. 1, the image sensor captures images and detects motion signal, para. [0034]) 
control the image capturing device to capture a first image of an occupant in a vehicle (fig. 1, the image sensor 110 captures first image of the vehicle’s driver, para. [0032] [0034] [0074]);
determine a region of an eye gaze of the occupant on the display screen (fig. 1, the gaze analysis system 150 determine eye gazes direction, para. [0024] [0042] [0044]) based on the captured first image (i.e. capture driver’s image, para. [0037] [0064] [0074]), wherein the determined region on the display screen (fig. 1, the gaze analysis system 150 determine eye gazes direction, para. [0024] [0042] [0044]) includes a portion of the displayed content (e.g. displayed report data 165, para. [0044]).
but Plummer does not teach adjust a movement of the portion of the displayed content in response to the captured first motion signal being higher than a predefined threshold.
	However, Worrel teaches adjust a movement of the portion of the displayed content (fig. 3, adjustments to video content being played, para. [0041]) in response to the captured first motion signal being higher than a predefined threshold (i.e. adjusted the motion of the video being played that exceeded the threshold level, para. [0025] [0041]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Plummer with Worrel to provide data collection that is related to the motion of a vehicle and based on  
	As of Claims 3 and 15, Plummer teaches the display apparatus according to claim 1, wherein the circuitry is further configured to:
control at least one second motion sensor to capture a second motion signal (fig. 1, the second image sensor motion detection 110 captures images and detects motion signal, para. [0032] [0034]), wherein the at least one second motion sensor (i.e. second image sensor motion detection 110, para. [0032]) is disposed on the vehicle (i.e. within the cabin of the vehicle, para. [0032]); and
the movement of the portion of the displayed content (fig. 1, tracking movement of the gaze direction, para. [0049]) in response to a combination of the captured first motion signal (fig. 1, first image sensor motion detection 110, para. [0032]-[0034]) and the captured second motion signal (fig. 1, second image sensor motion detection 110, para. [0032]-[0034]).
but Plummer does not teach adjust the movement of the portion of the displayed content in response to signal being higher than the predefined threshold.
However, Worrel teaches adjust the movement of the portion of the displayed content (fig. 3, adjustments to video content being played, para. [0041]) in response to signal being higher than the predefined threshold (i.e. adjusted the motion of the video being played that exceeded the threshold level, para. [0025] [0041]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Plummer with 
	As of Claims 4 and 16, Plummer teaches the display apparatus according to claim 3, the mobile phone according to claim 15, but Plummer does not teach wherein the at least one first motion sensor and the at least one second motion sensor comprises at least one of: an accelerometer.
	However, Worrel teaches wherein the at least one first motion sensor and the at least one second motion sensor (fig. 1, one or more data collectors 110 motion sensors, para. [0010] [0021]) comprises at least one of: an accelerometer (i.e. accelerometer data collectors 110, para. [0021]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the motion detection sensor of Plummer with Worrel to provide the motion sensor to measure an accelerometer of the vehicle in pitch, yaw, turns, bumps, dips, roll of a vehicle and etc. to collect data that could affect motion sickness.
	As of Claim 5, Plummer and Worrel teach the display apparatus according to claim 3, but Plummer further teach wherein the first motion signal (fig. 1, the first image sensor motion detection 110 captures images and detects motion signal, para. [0032] [0034]) and the second motion signal (fig. 1, the second image sensor motion detection 110 captures images and detects motion signal, para. [0032] [0034]) comprise at least 
	As of Claim 6, Plummer and Worrel teach the display apparatus according to claim 1, but Plummer further teach wherein the display screen (fig. 9, display panel 900, para. [0113]) is one of: a Multi-Information Display (MID) (i.e. display panel displays multiple control panel information 930, para. [0113]).
	As of Claim 7, Plummer teaches the display apparatus according to claim 1, but Plummer does not teach further comprising,
a memory configured to store an association between the captured first motion signal and a degree of adjustment of the movement of the portion,
wherein the circuitry is further configured to adjust the movement of the portion based on the stored association between the captured first motion signal and the degree of adjustment.
However, Worrel teaches a memory configured to store an association between the captured first motion signal (fig. 1, memory of the computer 105 stores the collected data 115 and images from the image capture devices, para. [0009] [0010]) and a degree of adjustment of the movement of the portion (fig. 1, adjustment of the collected data parameter, para. [0011]),
wherein the circuitry (fig. 1, memory in the computer 105, para. [0011]) is further configured to adjust the movement of the portion (fig. 1, adjustment of the collected data parameter, para. [0011]) based on the stored association between the captured first motion signal (fig. 1, memory of the computer 105 stores the collected data 115 and images from the image capture devices, para. [0009] 
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Plummer with Worrel to provide data collection that is related to the motion of a vehicle and based on the collected data, it may be determined that a threshold associated with the motion sickness is exceeded.  Adjustment a component in the vehicle may be adjusted based at least in part on the collected data to minimize the occupant’s motion sickness.
As of Claim 8, Plummer teaches the display apparatus according to claim 1, wherein, the occupant is a driver of the vehicle (fig. 1, an operator of the vehicle 108, para. [0024]).
but Plummer does not teach wherein the circuitry is further configured to: retrieve driving pattern information of the driver from a memory; and adjust the movement of the portion of the displayed content based on the captured first motion signal and the retrieved driving pattern information of the driver.
However, Worrel teaches wherein the circuitry is further configured to: 
retrieve driving pattern information of the driver from a memory (figs. 1-2, retrieving driving pattern such as pitch, yaw, roll of a vehicle in the collector data from a memory of the vehicle’s driver, para. [0014] [0017] [0021]); and 
adjust the movement of the portion of the displayed content (fig. 3, adjustments to video content being played, para. [0041]) based on the captured first motion signal (fig. 1, memory of the computer 105 stores the collected data 115 and images from the image capture devices, para. [0009] [0010]) and the retrieved 
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Plummer with Worrel to provide data collection that is related to the motion of a vehicle and based on the collected data, it may be determined that a threshold associated with the motion sickness is exceeded.  Adjustment a component in the vehicle may be adjusted based at least in part on the collected data to minimize the occupant’s motion sickness.
As of Claim 9, Plummer teaches the display apparatus according to claim 1, wherein the circuitry is further configured to:
receive speed information of the vehicle from a speed sensor (fig. 1, the cockpit 105 speed indicators of reading speed, para. [0028] [0042]) associated with the vehicle (fig. 1, vehicle 108, para. [0027]).
but Plummer does not teach adjust the movement of the portion of the displayed content based on the captured first motion signal and the received speed information.
However, Worrel teaches adjust the movement of the portion of the displayed content (fig. 3, adjustments to video content being played, para. [0041]) based on the captured first motion signal (fig. 1, memory of the computer 105 stores the collected data 115 and images from the image capture devices, para. [0009] [0010]) and the received speed information (i.e. vehicle speed data, para. [0009]).

	As of Claim 10, Plummer teaches the display apparatus according to claim 1, wherein the circuitry is further configured to:
detect a movement of a body part of the occupant based on the captured first image of the occupant (fig. 1, the gaze tracking system 100 and gaze analysis system 150, track, capture image, and identify the movement of the vehicle operator’s head (body part), para. [0004] [0049] [0074]); and
the movement of the portion of the content based on the captured first motion signal (fig. 1, detect the movement and capture image of the movement, para. para. [0004] [0049] [0074]) and the detected movement of the body part of the occupant (i.e. tracking or detecting the movement of the vehicle operators’ head, para. [0004] [0049] [0074]).
but Plummer does not teach adjust the movement of the portion of the displayed content based on the captured first motion signal.
However, Worrel teaches adjust the movement of the portion of the displayed content (fig. 3, adjustments to video content being played, para. [0041]) based on the captured first motion signal (i.e. adjusted the motion of the video being played that exceeded the threshold level, para. [0025] [0041]).

As of Claim 11, Plummer and Worrel teach the display apparatus according to claim 10, but Plummer further teach wherein the body part of the occupant comprises at least one of: a head of the occupant of the vehicle (fig. 1, the gaze tracking system 100 and gaze analysis system 150, track, capture image, and identify the movement of the vehicle operator’s head (body part) in the vehicle, para. [0004] [0049] [0074]).
	As of Claim 13, Plummer teaches a mobile phone (fig. 1, personal mobile device, para. [0042]), comprising:
display screen configured to display content (figs. 1, 9, display panel 900 configure to display report data information, para. [0044] [0115]); 
at least one first motion sensor (fig. 1, the image sensor 110 a motion detection system, para. [0034]);
an image capturing sensor disposed at a first side of the mobile phone (fig.1, the image sensor device 110 or camera mounted on the side of the mobile device, para. [0030] [0032] [0036] [0042]); and
circuitry coupled to the display screen (fig. 1, the image sensor device 110 circuitry connects to the vehicle 108 display, para. [0031] [0032]), the at least one first motion sensor (fig. 1, the image sensor 110 a motion detection system, para. 
control the at least one first motion sensor to capture a first motion signal (fig. 1, the image sensor captures images and detects motion signal, para. [0034]) associated with the mobile phone (fig. 1, personal mobile device, para. [0042]);
control the image capturing sensor to capture a first image of an occupant in a vehicle (fig. 1, the image sensor 110 captures first image of the vehicle’s driver, para. [0032] [0034] [0074]);
determine a region of an eye gaze of the occupant on the display screen (fig. 1, the gaze analysis system 150 determine eye gazes direction, para. [0024] [0042] [0044]) based on the captured first image (i.e. capture driver’s image, para. [0037] [0064] [0074]), wherein the determined region on the display screen (fig. 1, the gaze analysis system 150 determine eye gazes direction, para. [0024] [0042] [0044]) includes a portion of the displayed content (e.g. displayed report data 165, para. [0044]).
but Plummer does not teach adjust a movement of the portion of the displayed content in response to the captured first motion signal being higher than a predefined threshold.
	However, Worrel teaches adjust a movement of the portion of the displayed content (fig. 3, adjustments to video content being played, para. [0041]) in response to the captured first motion signal being higher than a predefined threshold (i.e. adjusted 
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Plummer with Worrel to provide data collection that is related to the motion of a vehicle and based on the collected data, it may be determined that a threshold associated with the motion sickness is exceeded.  Adjustment a component in the vehicle may be adjusted based at least in part on the collected data to minimize the occupant’s motion sickness.
Claims 2, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al (U.S Pub: 20150339527) (Herein “Plummer”) in view of Worrel et al (U.S Pub: 20150120149) (Herein “Worrel”) and further in view of Geiger et al (U.S Pub: 20210009009) (Herein “Geiger”).
As of Claims 2 and 14, Plummer teaches the display apparatus according to claim 1, the mobile phone according to claim 13, wherein the circuitry (fig. 1, the image sensor device 110 circuitry connects to the vehicle 108 display, para. [0031] [0032]) is further configured to display position of the portion on the display screen (fig. 1, the cockpit 105 may contain display para. [0028] [0032]) to displayed content (e.g. displayed report data 165, para. [0044]).
but Plummer does not teach wherein further configured to stabilize a display position of the portion on the display screen to adjust the movement of the portion of the displayed content.
	However, Worrel teaches to adjust the movement of the portion of the displayed content (fig. 3, adjustments to video content being played, para. [0041]).

Plummer and Worrel do not teach wherein further configured to stabilize a display position of the portion on the display screen.
	However, Geiger discloses wherein further configured to stabilize a display position of the portion on the display screen (i.e. the vehicle stabilization system stabilized the vehicle while the display panel displays images during operation, para. [0022]-[0024]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the display panel of Plummer and Worrel with Geiger to provide a vehicle with the stabilization system to balance the display panel while the vehicle travelling so that the display image displays study images during the ride of the vehicle. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al (U.S Pub: 20150339527) (Herein “Plummer”) in view of Worrel et al (U.S Pub: 20150120149) (Herein “Worrel”) and further in view of Kluge et al (U.S Pub: 20140019041) (Herein “Kluge”).
As of Claim 12, Plummer teaches the display apparatus according to claim 1, further comprising,

but Plummer does not teach wherein the circuitry is further configured to:
control the geolocation sensor to capture navigation information which indicates a route associated with the vehicle to reach a destination point; retrieve past motion information associated with the route indicated in the captured navigation information; and adjust the movement of the portion of the displayed content based on the captured first motion signal.
	However, Worrel teaches wherein the circuitry (i.e. computer 105, para. [0022]) is further configured to:
control the geolocation sensor to capture navigation information which indicates a route associated (fig. 2, Global Positioning System (GPS) provides geolocation or geo-coordinates location route, para. [0009] [0022] with the vehicle to reach a destination point (i.e. route being traveled by the vehicle 101, para. [0022]); and adjust the movement of the portion of the displayed content (fig. 3, adjustments to video content being played, para. [0041]) based on the captured first motion signal (fig. 1, memory of the computer 105 stores the collected data 115 and images from the image capture devices, para. [0009] [0010]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the geographical locations (GPS) of Plummer with Worrel to provide data collection that is related to the motion of a vehicle and based on the collected data, adjustment a component in the vehicle may be 
Plummer and Worrel do not teach retrieve past motion information associated with the route indicated in the captured navigation information.
	However, Kluge teaches retrieve past motion information associated with the route indicated in the captured navigation information (i.e. navigation system (GPS) retrieving stored route map data of road segments of vehicle travelling, para. [0058] [0076] [0090]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the geographical locations (GPS) of Plummer and Worrel with Kluge to provide a method of estimating an ability of a vehicle to reach a target road segment is provided.  The method comprises retrieving 
digital map data comprising road segments in a vicinity of a current location 
of the vehicle, the digital map data comprising the target road segment.  The 
method further comprises retrieving road segment data for at least some of the 
road segments from a database, and the road segment data containing previously 
generated route information for routes connecting the road segments so that the vehicle accurately arrived to the destination.
Claims 17, 19, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al (U.S Pub: 20170200449) (Herein “Penilla”) in view of Kluge et al (U.S Pub: 20140019041) (Herein “Kluge”) and further in view of Worrel et al (U.S Pub: 20150120149) (Herein “Worrel”).
As of Claim 17, Penilla teaches a display apparatus, comprising:

at least one first motion sensor (i.e. camera motion sensor, para. [0139]); 
display screen configured to display content (i.e. display panel displays multiple video images, para. [0139]); and
circuitry coupled to the memory (fig. 9A, vehicle circuitry computer board 906 containing memory 912, para. [0186]), the at least one first motion sensor, and the display screen (i.e. camera motion sensor and display screen, para. [0139]), wherein the circuitry is configured to:
control the at least one first motion sensor to capture a first motion signal associated with the display (i.e. the motion sensor capture image and displayed on the display screen, para. [0011] [0139]) apparatus;
one first driving parameters associated with one of the vehicle (i.e. the driving parameter responses to the vehicle, para. [0333]);
apply the trained machine learning model (i.e. apply learning of the machine learning techniques, para. [0036] [0137]) on the captured first motion signal (i.e. the motion sensor capture image and displayed on the display screen, para. [0011] 
but Penilla does not teach retrieve one first driving parameters associated with one of the vehicle; the retrieved one or more first driving parameters to determine a first degree of adjustment for the displayed content; and adjust a movement the displayed content on the display screen based on the determined first degree of adjustment.
	However, Kluge teaches retrieve one first driving parameters associated with one of the vehicle (i.e. the processor 203 retrieves driving parameters such as target road segment para. [0010] [0058] [0090]); the retrieved one first driving parameters (i.e. the processor 203 retrieves driving parameters such as target road segment para. [0010] [0058] [0090]) to determine a first degree of adjustment for the displayed content (i.e. display contents of graphically indication, para. [0079] [0080]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the vehicle machine learning of Penilla with Kluge to provide a method of estimating an ability of a vehicle to reach a target road segment is provided.  The method comprises retrieving digital map data comprising road segments in a vicinity of a current location of the vehicle, the digital map data comprising the target road segment.  The method further comprises retrieving road segment data for at least some of the road segments from a database, and the 
Penilla and Kluge do not teach adjust a movement the displayed content on the display screen based on the determined first degree of adjustment.
However, Worrel teaches adjust a movement the displayed content on the display screen (fig. 3, adjustments to video content being played, para. [0041]) based on the determined first degree of adjustment (fig. 1, adjustment of the collected data parameter, para. [0011]).
Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the vehicle machine learning of Penilla and Kluge with Worrel to provide data collection that is related to the motion of a vehicle and based on the collected data, it may be determined that a threshold associated with the motion sickness is exceeded.  Adjustment a component in the vehicle may be adjusted based at least in part on the collected data to minimize the occupant’s motion sickness.
As of Claim 19, Penilla teaches the display apparatus according to claim 17, wherein the set of driving parameters (i.e. vehicle responses to a setting of driving parameter, para. [0333]) and the one first driving parameters (i.e. driving parameter) comprises one of: a speed of the vehicle (i.e. rate of speed of the vehicle, para. [0359]).
but Penilla does not teach the retrieved one first driving parameters comprises one of: a speed of the vehicle.

Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the vehicle machine learning of Penilla with Kluge to provide a method of estimating an ability of a vehicle to reach a target road segment is provided.  The method comprises retrieving digital map data comprising road segments in a vicinity of a current location of the vehicle, the digital map data comprising the target road segment.  The method further comprises retrieving road segment data for at least some of the road segments from a database, and the road segment data containing previously generated route information for routes connecting the road segments so that the vehicle accurately arrived to the destination.
As of Claim 20, Penilla teaches the display apparatus according to claim 17, wherein circuitry is further configured to:
determine the occupant of the vehicle (i.e. determination of the driver of the vehicle, para. [0138]), wherein the second driving parameter and the motion information (i.e. plurality of driving parameters, para. [0139] [0333]), respectively, on which the machine learning model is trained (i.e. train a vehicle to learn by the user, para. [0368]); and 
re-train the machine learning model (i.e. settings automatically programming engine learning use by the user at certain times, days, months, etc… para. [0125]) based on the captured second motion signal (i.e. cameras capture multiple video frames, para. [0139]).

	However, Worrel teaches determine a second degree of adjustment for the displayed content (fig. 3, adjustments to video content being played, para. [0005] [0009] [0029] [0041]) based on the determined second driving parameters of the vehicle (i.e. vehicle driving parameter para. [0005] [0008] [0009]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the vehicle machine learning of Penilla, Kluge, with Worrel to provide data collection that is related to the motion of a vehicle and based on the collected data, it may be determined that a threshold associated with the motion sickness is exceeded.  Adjustment a component in the vehicle may be adjusted based at least in part on the collected data to minimize the occupant’s motion sickness.
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla et al (U.S Pub: 20170200449) (Herein “Penilla”) in view of Kluge et al (U.S Pub: 20140019041) (Herein “Kluge”) in view of Worrel et al (U.S Pub: 20150120149) (Herein “Worrel”) and further in view of Plummer et al (U.S Pub: 20150339527) (Herein “Plummer”).
As of Claim 18, Penilla and Kluge teach the display apparatus according to claim 17, but Penilla and Kluge do not teach further comprising an image capturing device disposed at a first side of the display apparatus, wherein the circuitry is further configured to:

determine a region of an eye gaze of the occupant on the display screen based on the captured first image, wherein the determined region on the display screen includes a portion of the displayed content; and
adjust the movement of a portion of the displayed content based on the determined first degree of adjustment, wherein the determined region on the display screen includes the portion of the displayed content.
	However, Worrel teches adjust the movement of a portion of the displayed content (fig. 3, adjustments to video content being played, para. [0041]) based on the determined first degree of adjustment (fig. 1, adjustment of the collected data parameter, para. [0011]), wherein the determined region on the display screen includes the portion of the displayed content (i.e. adjustment on the video display content, para. [0029]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the vehicle machine learning of Penilla and Kluge with Worrel to provide data collection that is related to the motion of a vehicle and based on the collected data, it may be determined that a threshold associated with the motion sickness is exceeded.  Adjustment a component in the vehicle may be adjusted based at least in part on the collected data to minimize the occupant’s motion sickness.
Penilla, Kluge, and Worrel do not teach an image capturing device disposed at a first side of the display apparatus, wherein the circuitry is further configured to: control

However, Plummer teaches an image capturing device disposed at a first side of the display apparatus (fig.1, the image sensor device 110 or camera mounted on the side of the display panel, para. [0030] [0032]), wherein the circuitry is further configured to: 
control the image capturing device to capture a first image of the occupant present in the vehicle (fig. 1, the image sensor 110 captures first image of the vehicle’s driver, para. [0032] [0034] [0074]); 
determine a region of an eye gaze of the occupant on the display screen (fig. 1, the gaze analysis system 150 determine eye gazes direction, para. [0024] [0042] [0044]) based on the captured first image(i.e. capture driver’s image, para. [0037] [0064] [0074]), wherein the determined region on the display screen (fig. 1, the gaze analysis system 150 determine eye gazes direction, para. [0024] [0042] [0044]) includes a portion of the displayed content (e.g. displayed report data 165, para. [0044]).
	Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the vehicle machine learning of Penilla, Kluge, and Worrel with Plummer to provide the gaze tracking system may be 
detect facial features from each image and track the position of facial features over time.  The gaze tracking system may use the detected facial features to track the .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Paek et al (U.S Pub: 20130155237), Kim (U.S Pub: 20120154441).
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES S NOKHAM whose telephone number is (571)270-3853.  The examiner can normally be reached on Mon-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 5712727776.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/JAMES S NOKHAM/Examiner, Art Unit 2627                                                                                                                                                                                                        
/KE XIAO/Supervisory Patent Examiner, Art Unit 2627